           Case 1:20-cv-00667-TNM Document 12 Filed 06/01/20 Page 1 of 3




                       UNITED STATES DISTRICT COURT FOR THE
                               DISTRICT OF COLUMBIA

    CHRIS WILLIAMS, et al.,                              Case No. 1:20-cv-00667

         Plaintiffs,
                       v.                                 CERTIFIED LIST OF THE CONTENTS
                                                          OF THE ADMINISTRATIVE RECORD
    WILBUR ROSS, et al.,
                                                          Judge: Hon. Trevor N. McFadden
         Defendants.


         Pursuant to Local Civil Rule 7(n), Wilbur Ross, in his official capacity as Secretary of the

U.S. Department of Commerce, and the National Marine Fisheries Service (collectively

“Defendants”), by and through their undersigned counsel, hereby submit to the Court a certified

list of the contents of the administrative record. Attached to this Notice are (1) the certification of

the administrative record, signed by Lyle Enriquez, Highly Migratory Species Branch Chief for

the Sustainable Fisheries Division of the NMFS West Coast Region (Exhibit A) and (2) the

index listing the administrative record documents (Exhibit B). Defendants also hereby notify the

Court that, on June 2, 2020, NMFS’s administrative record for the above-captioned matter will

be provided to counsel for Plaintiffs through portable electronic media drive delivered via United

Parcel Service.1


         Dated, June 1, 2020,
                                                       Respectfully Submitted,

                                                       JEAN E. WILLIAMS,
                                                       Deputy Assistant Attorney General
                                                       Environment & Natural Resources Division
                                                       SETH M. BARSKY, Chief
                                                       MEREDITH FLAX, Assistant Chief

1
 NMFS notified counsel for Plaintiffs that they would be unable to send out the administrative
record on June 1, 2020, as planned, due to mandatory early 1:00 P.M. closure of the United
Parcel Service in Long Beach, California in order to comply with citywide curfews.
Case 1:20-cv-00667-TNM Document 12 Filed 06/01/20 Page 2 of 3




                                  /s/ Bridget K. McNeil
                                 BRIDGET KENNEDY MCNEIL
                                 CO Bar No. 34299
                                 Trial Attorney
                                 United States Department of Justice
                                 Environment & Natural Resources Division
                                 Wildlife & Marine Resources Section
                                 999 18th Street, South Terrace, Suite 370
                                 Denver, Colorado 80202-2413
                                 Telephone: (303) 844-1484
                                 Facsimile: (303) 844-1350
                                 Email: Bridget.McNeil@usdoj.gov

                                 Attorneys for Federal Defendants
         Case 1:20-cv-00667-TNM Document 12 Filed 06/01/20 Page 3 of 3



                                CERTIFICATE OF SERVICE

       I hereby certify that on June 1, 2020, I electronically filed the foregoing with the Clerk of

the Court for the United States District Court for the District of Columbia by using the CM/ECF

system, which will serve a copy of the same on the counsel of record.


                                                      /s/ Bridget K. McNeil
                                                     BRIDGET KENNEDY MCNEIL
